Case 2:07-cr-00028-DBH Document 99 Filed 08/19/20 Page 1 of 2       PageID #: 324



                      UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

 UNITED STATES OF AMERICA,                )
                                          )
                                          )
 V.                                       )    CRIMINAL NO. 2:07-CR-28-DBH
                                          )
 VODIE GOODMAN,                           )
                                          )
                          DEFENDANT       )

      PROCEDURAL ORDER ON MOTION FOR COMPASSIONATE RELEASE

        I recently learned in United States v. Faucette, 2:13-cr-79-DBH-01, that

the Department of Justice takes the position that a prisoner is not required to

exhaust administrative appeal remedies within the Bureau of Prisons before

filing a motion in court under the First Step Act, and may file the motion 30 days

after submitting a request for compassionate release to the Warden, regardless

of whether the Warden denied the request. Gov’t Resp. to Procedural Order,

United States v. Faucette, 2:13-cr-79-DBH-01 (D. Me. Aug. 5, 2020) (ECF No.

266).

        In this case, without knowing that the Justice Department believes

exhaustion is not required, I earlier denied without prejudice Goodman’s request

for judicial relief of compassionate release from prison because he had not

exhausted administrative appeals. Order (ECF No. 97). But as I said in Faucette,

the government can waive the exhaustion requirement, and I treat it now as

having done so. Second Procedural Order, United States v. Faucette, 2:13-cr-

79-DBH-01 (D. Me. Aug. 11, 2020) (ECF No. 267).
Case 2:07-cr-00028-DBH Document 99 Filed 08/19/20 Page 2 of 2        PageID #: 325



       I therefore no longer rely upon the failure to exhaust as a basis for denying

the motion.    But I do not proceed to the merits of Goodman’s request for

compassionate release because on August 18, 2020, he filed a document stating

that he did not intend to file the motion and that a previous, well-intentioned,

cellmate had mailed it without exhibits before Goodman was ready. (ECF No.

98).

       Instead, I will wait until Goodman files his motion with the exhibits he

wants to append.

       SO ORDERED.

       DATED THIS 19TH DAY OF AUGUST, 2020

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE




                                                                                  2
